Exhibit 10.3

 

Execution Version

 

LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of October 31, 2014 (this “Agreement”),
by and among SUNTRUST BANK, ROYAL BANK OF CANADA AND ING CAPITAL LLC (each an
“Additional Commitment Lender” and collectively the “Additional Commitment
Lenders”), THE HERTZ CORPORATION, a Delaware corporation (the “Parent Borrower”)
DEUTSCHE BANK AG NEW YORK BRANCH, BANK OF AMERICA N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, each an issuing lender (an “Issuing Lender” and
collectively the “Issuing Lenders” ), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”),
as swing line lender (the “Swing Line Lender”), and DBNY, as administrative
agent for the Lenders (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of March 11,
2011 (the “Credit Agreement”) among the Borrowers, the several banks and other
financial institutions from time to time parties thereto (the “Lenders”), the
Administrative Agent, DBNY as collateral agent for the Lenders, DEUTSCHE BANK AG
CANADA BRANCH, as Canadian agent and Canadian collateral agent for the Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-collateral agent for the Lenders
and the other parties thereto (capitalized terms used but not defined herein
have the meanings given to such terms in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the Parent
Borrower may request new (i) Canadian Facility Commitments and (ii) U.S.
Facility Commitments, by entering into one or more Lender Joinder Agreements
with the Additional Commitment Lenders (such new Canadian Facility Commitment
and/or U.S. Facility Commitment, as applicable, an “Additional Commitment”).

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Additional Commitment as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:

 

Each Additional Commitment Lender (i) confirms that it is legally authorized to
enter into this Agreement, (ii) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to in Section 5.1 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement; (ii) agrees that it
will, independently and without reliance upon the Canadian Agent or the
Administrative Agent, as applicable, or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; any other Loan Document or any other instrument or
document furnished hereto or thereto, (iii) appoints and authorizes each
applicable Agent, to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished hereto or thereto as are delegated to such
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; (iv) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Intercreditor Agreement, are required to be performed by it as a “Lender”
thereunder, (v) represents and warrants that it has full power and authority,
and has taken all actions necessary, to execute and deliver this Agreement and
to consummate the transactions contemplated hereby, (vi) specifies its address
for notices the offices set forth beneath its name on the signature pages hereof
and if applicable pursuant to Section 4.11 of the Credit Agreement, attaches two
properly completed Forms W-9, W-8EXP, W-8BEN, W-8ECI, W8IMY or successor or
other form prescribed by the Internal Revenue Service of the United States,
certifying that such Additional

 

1

--------------------------------------------------------------------------------


 

Commitment Lender is entitled to receive all payments under the Credit Agreement
and the Notes payable to it without deduction or withholding of any United
States federal income taxes and (vii) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

Each Additional Commitment Lender hereby agrees to make its Additional
Commitment on the following terms and conditions:

 

1.                                      Additional Commitment Date.  The
Increased Amount Date for the Additional Commitment shall be the Second
Amendment Effective Date.

 

2.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, Additional Commitments shall otherwise be subject to
the provisions of the Credit Agreement and the other Loan Documents.

 

3.                                      Parent Borrower’s Certifications.  By
its execution of this Agreement, the Parent Borrower hereby certifies that no
Specified Default has occurred and is continuing immediately prior to and after
the Additional Commitment Date (for the avoidance of doubt, after giving effect
to Section 4 of the Second Amendment and the Second Amendment).

 

4.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of each Additional Commitment Lender shall
be as set forth below its signature below.

 

5.                                      Tax Forms and Other Agreements. 
Delivered herewith to the Parent Borrower and the Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Committed Lender may be
required to deliver to the Parent Borrower and the Administrative Agent pursuant
to Section 4.11 of the Credit Agreement.  The Additional Committed Lender agrees
to execute such other documents relating to the Facility (including the
Intercreditor Agreement and/or similar agreements among Lenders) as the
Administrative Agent may reasonably request.

 

6.                                      Recordation of the New Loans.  Upon
execution and delivery hereof, the Administrative Agent will record the
Additional Commitment made by the Additional Commitment Lender in the Register.

 

7.                                      Amendment, Modification and Waiver. 
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

8.                                      Entire Agreement.  This Agreement, the
Credit Agreement and  the other Loan Documents constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

 

9.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

10.                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

11.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

--------------------------------------------------------------------------------


 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill

 

 

Title: Senior Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

Acknowledged by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name: Michael Shannon

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name: Michael Winters

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

ADDITIONAL COMMITMENT LENDER:

Name of Institution:

 

 

 

ROYAL BANK OF CANADA,

 

as U.S. Facility Lender

 

 

 

 

 

 

By:

/s/ Philippe Pepin

 

Name: 

Philippe Pepin

 

Title:

Authorized Signatory

 

 

 

 

 

 

Notice Address:

 

Royal Bank of Canada

 

Global Loan Administration

 

Three World Financial Center,

 

200 Vesey Street

 

New York, NY, 10281

 

 

 

Attention: Haiyan Lu - Loan Administrator

 

Telephone: 416-313-6252

 

Facsimile: 212-428-2372

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

ADDITIONAL COMMITMENT LENDER:

Name of Institution:

 

 

 

SunTrust Bank

 

 

 

 

 

 

 

By:

/s/ Seth Meier

 

Name: 

Seth Meier

 

Title:

Director

 

 

 

 

 

 

For any Additional Commitment Lender Requiring a second signature line

 

 

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

SunTrust Robinson Humphrey | ABL Asset

 

Management Group

 

Mail Code GA-Atlanta-1981

 

3333 Peachtree Road, 9th Floor

 

Atlanta, Georgia 30326

 

 

 

 

Attention:

Sandra Salazar

 

Telephone: 

404.926.5200

 

Facsimile:

404.926.5646

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

ADDITIONAL COMMITMENT LENDER:

Name of Institution:

 

 

 

ING CAPITAL LLC

 

 

 

 

 

 

By:

/s/ Jerry L. McDonald

 

Name: 

Jerry L. McDonald

 

Title:

Director

 

 

 

 

 

 

 

For any Additional Commitment Lender Requiring a second signature line

 

 

 

 

 

 

By:

/s/ William C. Beddingfield

 

Name:

William C. Beddingfield

 

Title:

Managing Director

 

 

 

 

 

 

Notice Address:

 

200 Galleria Parkway, Suite 950

 

Atlanta, Georgia 30339

 

 

 

 

Attention:

Jerry L. McDonald

 

Telephone: 

(770) 984-4514

 

Facsimile:

(770) 951-1005

 

--------------------------------------------------------------------------------


 

 

Consented to:

 

 

 

BANK OF AMERICA, N.A.,

 

as a U.S. Facility Issuing Lender

 

 

 

 

 

 

 

By: 

/s/ Matthew T. O’Keefe

 

 

Name: Matthew T. O’Keefe

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Consented to:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. Facility Issuing Lender

 

 

 

 

 

 

 

By: 

/s/ Melissa Provost

 

 

Name: Melissa Provost

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Consented to:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Swing Line Lender and
U.S. Facility Issuing Bank

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

Name: Michael Shannon

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name: Michael Winters

 

 

Title: Vice President

 

--------------------------------------------------------------------------------